Citation Nr: 1500254	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a rating reduction from 30 to 10 percent, for gastroesophageal reflux disease (GERD), effective May 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from December 1961 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the rating assigned for the service-connected GERD, from 30 percent to 10 percent, effective May 1, 2010.

In November 2014, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. By a February 2008 rating decision, the RO granted service connection for GERD and assigned a 30 percent rating, effective from September 5, 2007. 

2. Following an October 2009 VA examination, by a letter dated in November 2009, the RO notified the Veteran that medical evidence reflected improvement in his GERD and proposed to reduce the 30 percent disability rating to 10 percent. 

3. By a February 2010 rating decision, the RO implemented a reduction to 10 percent, effective May 1, 2010, and notice of the reduction was mailed to the Veteran that same month.  The Veteran disagreed with the reduction. 

4. The RO followed proper procedure in reducing the 30 percent disability to 10 percent for the Veteran's service-connected GERD. 

5. The 30 percent disability rating for the Veteran's GERD was in effect from September 2007 to May 2010 - a period of less than five years. 

6. The competent medical evidence does not reflect that the Veteran had improvement of his service-connected GERD so as to warrant a reduction in the assigned rating from 30 to 10 percent. 


CONCLUSION OF LAW

Inasmuch as the reduction of the assigned rating for the Veteran's GERD from 30 to 10 percent was not proper, the 30 percent rating is reinstated, effective May 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a).  Herein, the Board finds that the Veteran is entitled to a restoration of his 30 percent rating.  Therefore, to the extent any error may have been committed regarding either the duties to assist or notify, it has been rendered moot. 

II. Factual Background

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the 30 percent rating for the Veteran's GERD was in effect from September 2007 through May 2010 - a period of less than five years. However, in determining the propriety of a rating reduction, even for a rating in place less than 5 years, the Board must determine not only that "an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of live and work." Brown v. Brown, 5 Vet.App. 413, 421 (1993). 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

By way of history, the Board notes that in the February 2008 rating decision, the RO granted service connection for GERD, and assigned a 30 percent disability rating, effective from September 5, 2007.  Following an October 2009 VA examination, by letter dated in November 2009, the RO notified the Veteran that medical evidence reflected improvement in his condition and that the RO proposed to reduce the 30 percent disability rating to 10 percent.  By a February 2010 rating decision, the RO implemented a reduction to 10 percent, effective May 1, 2010, and notice of the reduction was mailed to the Veteran that same month.  

In this case, the Board finds that the RO followed the proper procedures in reducing the assigned rating for the Veteran's GERD from 30 to 10 percent, and he is not entitled to the benefit sought on appeal on that basis.  The Board must now address whether the competent evidence warranted a reduction in the assigned rating. 

Reexaminations reflecting improvement, physical or mental, in disabilities likely to improve will warrant reduction in rating.  38 C.F.R. § 3.344(c) . 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Here, the proposed reduction was made following an October 2009 examination, with no subsequent VA examinations. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's GERD has been rated under Diagnostic Code 7346 (hiatal hernia) which provides for a 10 percent rating when there are two or more of the symptoms for the 30 percent rating with less severity.  A rating of 30 percent is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Here, after reviewing the record, the Board concludes that the competent medical evidence of record does not support the finding that the reduction in the Veteran's assigned rating from 30 to 10 percent was warranted.  The Board acknowledges that on the October 2009 VA examination, it was noted that the Veteran did not have a history of dysphagia or esophageal distress, and that his overall general health was fair.  While these symptoms are not necessarily consistent with the criteria for a 30 percent rating, the Board nonetheless concludes that the rating reduction was not warranted, as the preponderance of the evidence is against finding improvement in the Veteran's service-connected GERD, particularly under the ordinary conditions of life and work.  

In pertinent part, the Board notes that the findings of the October 2009 VA examination are similar to those of the November 2007 examination, which was the basis for the grant of service connection and the assignment of the 30 percent rating.  In that regard, on the VA examination in 2009, the Veteran denied any changes in GERD since the last VA examination, and reported constant belching and heartburn.  He took Omeprazole twice daily, and took Tums for breakthrough symptoms.  He also reported regurgitation several times a week and a history of mild hematemesis or melena several months prior.  

Further, in looking at post-reduction evidence - including the Veteran's testimony as well as medical records from the Veteran's private physician, Dr. Prince, it appears that there was not actual improvement in his service-connected GERD from the time of the VA examination in 2007 to the VA examination in 2009.  Review of Dr. Prince's records show that in 2011 and 2012, the Veteran continued to experience GERD symptoms including heartburn, dysphagia, regurgitation, and shoulder pain, and continued to take daily medication.  Thus, any improvement that may have been noted on the 2009 examination, was not sustained under the ordinary conditions of life and work.

In view of the foregoing, the Board concludes that the competent medical evidence does not reflect that the Veteran had improvement of his service-connected GERD so as to warrant a reduction in the assigned rating from 30 to 10 percent under the applicable standards for such a reduction.  Although the record does not reflect that he has all of the requisite symptomatology for a 30 percent rating under Diagnostic Code 7346, he does satisfy most of the requisite criterion, and the evidence does not show that any improvement was sustained.  Moreover, VA regulations mandate resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  For these reasons, the Board concludes that the Veteran is entitled to restoration of the 30 percent rating for his service-connected GERD, effective May 1, 2010.


ORDER

Inasmuch as the reduction of the assigned rating for the Veteran's GERD from 30 to 10 percent was not proper, the benefit sought on appeal is allowed and the 30 percent rating is reinstated, effective May 1, 2010, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


